Citation Nr: 9923831	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-08 590	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits on behalf of his son [redacted] in the custody of the 
appellant.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from March 1981 to February 
1989 and February 1989 to May 1992.  The veteran's son [redacted] 
is in the custody of the appellant, who is the mother of 
[redacted].  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Denver, Colorado, Regional Office (hereinafter RO).  In 
October 1998, a hearing was held at the Department of 
Veterans Affairs Regional Office in Salt Lake City, Utah 
before the Board member rendering this decision, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999). 
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO. 

2.  The veteran's son [redacted] is in the custody of his mother, 
the appellant.

3.  The evidence suggests the veteran is reasonably 
discharging his responsibility for his son [redacted]'s support by 
paying court ordered child support. 

4.  The veteran's monthly expenses exceed his income, and an 
apportionment of the veteran's compensation benefits would 
cause him undue hardship.

CONCLUSION OF LAW

The criteria for entitlement to an apportionment of the 
veteran's compensation benefits on behalf of his son [redacted] in 
the custody of the appellant are not met.  38 U.S.C.A. § 5307 
(West 1991); 38 C.F.R. §§ 3.450, 3.451 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that while there is no indication that the 
veteran has been provided with copies of the statement of the 
case or the appellant's substantive appeal, the additional 
delay in the adjudication of this case which would result 
from a remand to comply with all the contested claims 
procedures codified at 38 U.S.C.A. § 7105A(b) (West 1991) and 
38 C.F.R. §§ 19.100 through 19.102 and 20.500 through 20.504 
(1998) would not be justified in light of the fact that the 
Board's adjudication of the appellant's claim will be 
favorable to the veteran. 

The law provides that if a veteran's child is not in his 
custody, all or any part of the compensation payable on 
account of the veteran may be apportioned as may be 
prescribed by the Secretary.  38 U.S.C.A. § 5307 (West 1991).  
VA regulations provide for two types of apportionment.  A 
"general" apportionment may be paid pursuant to 38 C.F.R. § 
3.450(a)(1)(ii) (1998), if the child is not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the children's support.  However, if a 
veteran is providing for his child, no apportionment may be 
made pursuant to general apportionment provisions.
38 C.F.R. § 3.450(c).

In cases in which a general apportionment is impermissible, a 
"special" apportionment may be paid where hardship is shown 
to exist.  38 C.F.R. § 3.451.  In such instances, 
compensation may be apportioned between the veteran and his 
dependents on the basis of facts of the individual case as 
long as it does not cause undue hardship to the other persons 
in interest.  Id.  In determining the basis for special 
apportionment, the following facts are to be considered: the 
amount of VA benefits payable; other income and resources of 
the veteran and of the dependents who are claiming 
apportionment; and the special needs of the veteran, his 
dependents and/or the apportionment claimants.  Id.  

With the above legal criteria in mind, the pertinent evidence 
will be summarized.  The appellant is the mother and 
custodian of [redacted], the son of the veteran.  These facts are 
not disputed by the veteran.  What is in dispute is whether 
the veteran is reasonably providing for [redacted]'s support.  The 
appellant, in written argument and testimony presented at an 
October 1998 hearing, contends that an apportionment of the 
veteran's VA compensation benefits is warranted because the 
veteran has not paid child support for [redacted] in one year.  The 
appellant also disputes evidence submitted by the veteran 
supporting his assertion that he reasonably provides for the 
support of [redacted], and has contended that the failure of the 
veteran to adequately support [redacted] results in particular 
difficulty because [redacted] has a serious health problem. 

The veteran contends, essentially, that an apportionment of 
his VA benefits would result in undue financial hardship and 
that he is meeting his obligation with respect to the 
financial support of [redacted].  He also contends evidence he has 
submitted from the Social Security Administration 
(hereinafter SSA) and Internal Revenue Service (hereinafter 
IRS) is sufficient documentation of his support of [redacted].  

In a statement received at the RO in December 1997, the 
appellant indicated that she received $75 per month in SSA 
benefits on behalf of [redacted].  She indicated that she was not 
working and that her current husband earned $1,500 per month.  
Monthly expenses were said to include $50 for [redacted]'s visits 
to a doctor's office and $30 for his medication.  Total 
monthly expenses as listed in her December 1997 statement 
were $1,555. 

The veteran's monthly income includes a VA compensation award 
most recently shown to be $2,366 (see VA Form 21-8947 dated 
in May 1999), and an SSA award said by the veteran in a 
statement received in December 1997 to be $713.  His total 
monthly income is thus $3,079.  The veteran's VA compensation 
award includes a dependency allowance on behalf of [redacted] and 
three other children in his custody.  Monthly expenses were 
calculated by the veteran in the December 1997 statement as 
$3,082.50.  

A March 1994 ruling of the District Court of Pueblo County, 
Colorado ordered the veteran to pay $2,576 in unpaid child 
support for [redacted] for the period from April 1, 1991, through 
November 1, 1993.  Thereafter, this ruling ordered that the 
veteran pay monthly child support payments on behalf of [redacted] 
of $81.  The veteran contends that the total child support he 
owed the appellant for the care of [redacted] for the period from 
April 1991 to December 1997 was $6,545, and that the 
appellant actually had been paid $11,773.70 during this 
period.   Thus, the veteran contended in his December 1997 
statement that he had actually "overpaid" the appellant for 
the care of [redacted] in the amount of $5,228.70.  As support for 
this assertion, the veteran submitted documents from the SSA, 
IRS and Pueblo County Child Support Enforcement Unit which he 
claims corroborates the fulfilling of his responsibility for 
the care of [redacted] through the withholding of SSA benefits and 
tax returns.  

An April 1998 statement and supporting financial 
documentation from the Office of Recovery Services of the 
Utah Department of Human Services (hereinafter ORS) 
corroborates the veteran's contention that as a result of 
income withholding and tax interception, he had overpaid his 
child support for [redacted].  Accordingly, the ORS "closed" the 
case involving the child support for [redacted] on June 24, 1997.  
It is noted that while this evidence was received after the 
December 1997 special apportionment decision and the April 
1998 statement of the case, the appellant indicated at her 
October 1998 hearing that she wished to waive her right to 
have this evidence reviewed initially by the RO.  (See 
hearing transcript, pages 6-7; 38 C.F.R. § 20.1304(c) 
(1998)).

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that given the April 1998 
statement from the ORS and documents supporting the 
"overpayment" of support benefits for [redacted] through income 
withholding and tax interception, there is sufficient 
evidence to conclude that the veteran is reasonably 
discharging his responsibility for [redacted]'s support.  Thus, a 
"general" apportionment is impermissible under 38 U.S.C.A. 
§ 3.450.  In making this determination, the Board has 
carefully considered the contentions and testimony of the 
appellant, especially in light of the evidence indicating 
that the veteran had been delinquent in his support for [redacted] 
in the past.  However, the appellant has submitted no 
documentation to refute the evidence supplied by the veteran 
and the ORS, nor has she provided any evidence to support her 
assertion that the veteran has not been fulfilling his duty 
to support [redacted].  

Remaining for consideration is whether a "special" 
apportionment is warranted under 38 U.S.C.A. § 3.451.  While 
the Board is sympathetic to the financial concerns raised by 
the appellant, particularly those discussed at the October 
1998 hearing, her monthly expenses as reported in December 
1997 are at least met, if not exceeded, by the combination of 
her husband's monthly income and the $75 monthly SSA award 
reported at that time (the SSA award was said to be $96 by 
the appellant at the October 1998 hearing.  See hearing 
transcript, page 3).  In contrast, the veteran's monthly 
expenses, as reported in his December 1997 statement, are 
greater than his monthly income.  

The Board recognizes that [redacted] likely has special needs in 
light of his reported medical condition; however, having 
considered all of the expenses claimed by the appellant, 
including those incurred on behalf of her child, the evidence 
establishes that the appellant has sufficient income to meet 
her reported expenses.  Moreover, given the fact that the 
veteran's reported expenses exceed income, the appellant's 
claim must fail as an apportionment would result in hardship 
to the veteran.  In short, as the evidence suggests that the 
veteran has provided support for [redacted], albeit perhaps only 
through court injunction and income withholding, and his 
expenses exceed his income, an apportionment of his 
compensation benefits on behalf of [redacted] is not warranted.  
See Costa v. West, 11 Vet. App. 102, 106 (1998).  Therefore, 
the appellant's claim for that benefit must be denied.  The 
Board notes that the benefit-of-the-doubt rule is not for 
application in a contested claim such as this case because 
the benefit of the doubt cannot be given to both the 
appellant and the veteran.  See Elias v. Brown, 10 Vet. App. 
259, 263 (1997).


ORDER

Entitlement to an apportionment of the veteran's compensation 
benefits on behalf of his son [redacted] in the custody of the 
appellant is denied. 



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

